Title: To George Washington from Rufus Putnam, 5 April 1784
From: Putnam, Rufus
To: Washington, George



Dear sir
Rutland [Mass.] April the 5th 1784

Being unavoidably prevented from attending the General meeting of the Cincinnati, at Philadelphia as I had intended; and where I once more expected the oppertunity in person to pay my respects to your Excellency: I cannot deny my self the honnor, of addressing you by letter; to acknowledge with gratitude the ten thousand obligations I feal my self under to your goodness, and most sincearly congratulate you on your return to Domestic happiness; to enquire after your health and wish the best of heavens blessings may attend you & your Dear Lady.
the settelment of the Ohio country engross[e]s many of my thoughts, and much of my time sence I left Camp has been Imployed in, informing my self and others, with respect to the nature, situation and circumstances of that country, and the practability of removeing our selves there: and if I am to form an opinion, from what I have seen and heard on the subject; there are thousands in this quarter will emigrate to that country, as soon as the honorable Congress, make provision for granting lands there and locations and settelments can be made with safety; unless such provision be too long delayed: I mean till necessity turns their views another way, which is the case with some already and must soon be the case with many more.
you are Sensible of the necessity as well as the propriety of both officers and soldiers, fixing them selves in business some where as soon as posable, especially as many of them are unable to lie long on their Oars, waiting the desition of Congress on our petition, and therefore must unavoidably fix themselves in some other quarter, which when once don the Idea of removeing to the ohio country will probably be at an end with respect to most of them. besides the Commonwelth of Massachusetts have come to a resolution to sell their eastern country for public securities, and should their plan be formed and their proposition be made public before we hear any thing from Congress

respecting our petition, and the terms on which the lands petitioned for are to be obtained, it will undoubtedly opperate much against the ohio scheme.
from these circumstances and many others that might be mentioned we are growing very Impatient to hear what our prospects are. among others who have agreed to accompany me to the ohio the moment the way is open, are Brigdear Genl Tupper  Lt Colo. Oliver  and Major Ashley.
I should have hinted these things to some members of Congress but the Delegates from Massachusett, althoe exceeding worthy men and in general would wish to promote the Ohio settelment, yet if it should militate with the perticuler intrest of this state by dreaning her of Inhabitants, especially at a time when she is forming the plan of setteling the eastern country, I doubt if they would be very warm advocates in our favor, and I dare not trust my self with any of the New york Delegates because that goverment, are inviteing the eastern people to settle in that state, and as to the Delegates from the other states I have no acquantence with any of them.
these circumstances must apologize for my troubeling your Excellency on this subject and requesting the favor of a line to inform us, what the prospects are with respect to our petition and what measures have been already, or are likely to be taken with reguard to the ohio country.
I shall take it as a perticuler favor, sir if you will be Kind enough to recommend some carractor in Congress acquainted with, and attached to the ohio cause with whome I may presume to open a corrispondence. I have the Honnor to be sir with the highest respect your Excellency’s Humble Servent

Rufus Putnam

